Citation Nr: 0506626	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-13 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bruxism.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for the residuals of 
frostbite of the feet.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for shin splints.

6.  Entitlement to service connection for left carpel tunnel 
syndrome, claimed as numbness of the arms and hands.

7.  Entitlement to an initial disability evaluation in excess 
of 10 percent for a service-connected low back disorder for 
the period of time prior to July 22, 2001.

8.  Entitlement to a disability evaluation in excess of 40 
percent for a service-connected low back disorder for the 
period of time from July 22, 2001 to August 4, 2003.

9.  Entitlement to a disability evaluation in excess of 20 
percent for a service-connected low back disorder for the 
period of time subsequent to October 31, 2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran had active military service in the Army from 
February 1985 to February 1988 and in the Coast Guard from 
July 1992 to August 1999.  This matter comes properly before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO).  

The issue involving evaluation of the veteran's service-
connected low back disorder for the period of time subsequent 
to October 31, 2003 is addressed in the Remand portion of the 
decision below; this issue is remanded to the RO via the 
Appeals Management Center in Washington, DC.  




FINDINGS OF FACT

1.  The service medical records reveal that the veteran was 
treated for burns to his feet, warts, and bruxism (teeth 
grinding).

2.  There is no competent medical evidence of any current 
disability of a skin disorder, frostbite, or bruxism.

3.  The service medical records do not reveal that the 
veteran ever incurred a right shoulder injury during service.

4.  The service medical records do reveal that the veteran 
had shin pain during service and was diagnosed with bilateral 
mild tibial stress fractures.  

5.  There is a medical opinion which relates the veteran's 
current complaints of shin splints and shin pain to service.  

6.  The service medical records show a diagnosis of bilateral 
wrist symptoms on separation examination.

7.  VA examination conducted within 4 months of separation 
diagnosed bilateral carpel tunnel syndrome. 

8.  For the period of time from August 27, 1999 to July 21, 
2001 the veteran's service-connected low back disability was 
manifested by:  forward flexion to 75 degrees; extension to 
30 degrees; left and right lateral flexion to 40 degrees, 
bilaterally; rotation to 45 degrees, bilaterally; tenderness 
to palpation; and, complaints of pain and discomfort.

9.  For the period of time from July 22, 2001 to August 4, 
2003 the veteran's service-connected low back disability was 
manifested by:  herniated disc at L5-S1, radiculopathy, 
muscle spasm, and complaints of pain and discomfort.


CONCLUSIONS OF LAW

1.  A residual disability of bruxism was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  A skin disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2004).

3.  A residual disability from frostbite of the feet was not 
incurred in, or aggravated by, active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2004).  

4.  A right shoulder disorder was not incurred in, or 
aggravated by, active military service.  38 U.S.C.A. 
§§ 101(16), 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

5.  Bilateral shin splints were incurred in active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

6.  Left carpel tunnel syndrome was incurred in active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  

7.  The criteria for a disability evaluation in excess of 10 
percent, for the period of time from August 27, 1999 to July 
21, 2001 for the service-connected low back disability have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).

8.  The criteria for a disability evaluation in excess of 40 
percent, for the period of time from July 22, 2001 to August 
4, 2003 for the service-connected low back disability have 
not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO provided the veteran the required 
notice with respect to his claims for service connection in 
letters dated in January 2001, March 2004, and June 2004.  

With respect to the issues involving the disability 
evaluations assigned for the veteran's service-connected low 
back disorder, the RO provided the veteran the required 
notice with respect to the issue of entitlement to service 
connection for a low back disorder in a letter dated January 
2001.  Upon the grant of service connection, the veteran 
disagreed with the initial disability rating.  However, 
38 U.S.C.A. § 5103(a) does not require VA to provide notice 
of the information and evidence necessary to substantiate 
this newly raised issue.  Nevertheless, the RO provided 
additional notice with respect to the issue of evaluation of 
the veteran's service-connected low back disorder in a letter 
dated June 2004.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained all the relevant records 
related to the veteran's claims and provided the veteran with 
a VA Compensation and Pension examinations.  Thus, VA's duty 
to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  

II. Service Connection

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

Initially, the Board notes that the veteran had two periods 
of active military service.  He served in the Army from 
February 1985 to February 1988 and he served in the Coast 
Guard from July 1992 to August 1999.  The RO has obtained a 
considerable volume of service medical records related to 
both periods of service.  The Board has reviewed all of this 
evidence.  




A.  Bruxism

The veteran claims entitlement to service connection for 
bruxism, which is grinding of the teeth.  The veteran's 
service dental records reveal an entry dated April 1994 which 
indicated that the veteran had bruxism, while a September 
1998 entry indicated that a night guard was recommended along 
with instruction in relaxation techniques.  In November 1998 
the veteran's service department separation medical 
examination was conducted.  The dental portion of the 
examination did not reveal any abnormalities; however, the 
accompanying medical history did indicate that a mouthpiece 
was on order.  

In December 1999 a VA Compensation and Pension dental 
examination of the veteran was conducted.  The examiner 
indicated that there were "no significant findings."  No 
diagnosis of bruxism or any disability caused by bruxism was 
made.  

The preponderance of the evidence is against service 
connection for bruxism.  The veteran's service dental records 
do show notations of bruxism, teeth grinding, during service.  
However, the veteran's separation examination does not 
specifically indicate that the disorder was present on 
separation.  Moreover, there is no competent medical evidence 
showing that any current disability caused by the inservice 
bruxism is present.  Therefore, service connection must be 
denied.  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. § 1110 
(formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  

B.  Skin Disorder

The veteran claims entitlement to service connection for a 
skin disorder.  There is a large volume of service medical 
records which show that the veteran was treated for warts on 
the plantar surfaces of both feet, and venereal warts, during 
military service.  A November 1993 service medical record 
also shows that the veteran had a cyst excised from his left 
shoulder.  The veteran's November 1998 separation examination 
report reveals that the veteran's skin was evaluated as 
normal, and the veteran indicated that he did not have any 
skin diseases on the accompanying report of medical history.  

The veteran claims that he still has warts and skin tags.  
However, in December 1999 a VA examination of the veteran was 
conducted.  The examining physician specifically examined the 
veteran's feet and genitalia and no warts, or other skin 
disorder was found.  The diagnosis was "plantar warts, 
history of, no residual, asymptomatic."  

The preponderance of the evidence is against the veteran's 
claim for service connection for a skin disorder.  The 
service medical records clearly show that the veteran was 
treated on numerous occasions for warts.  However, the 
veteran's skin was normal on separation examination.  The 
1999 VA examination report stated that the veteran did not 
have any current skin disability.  With no evidence of a 
current skin disability, service connection must be denied.  
See, Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

C.  Frostbite

The veteran claims entitlement to service connection for the 
residuals of frostbite to his feet.  Specifically, he 
indicates that he suffered frostbite to his feet during his 
period of Army service in the 1980s.  He claims that his feet 
suffered exposure during guard duty.  

Review of the veteran's service medical records reveals a 
series of treatment records dated on November 20 and 21, 1987 
where the veteran required treatment for burns to his feet.  
Several of the treatment records reveal that the veteran 
sustained minor first degree burns to his feet from hot 
shower water.  Another record indicates that the veteran 
reported having "frostbite" of his feet.  The Board 
believes that these records do show that the veteran suffered 
cold injury to his feet and that he suffered residual first 
degree burns of his feet when he tried to treat himself with 
warm shower water.  However, the weakness with the veteran's 
claim is the lack of any medical evidence of a residual 
disability.  Subsequent service medical records dated in 
November 1987 reveal that the veteran's feet were dry and 
intact and that he had no complaints of discomfort.  

On an April 1997 service department medical history form the 
examiner noted "frostbite 1987 - no sequelae."  On the 
November 1998 separation examination, the veteran's history 
of frostbite was noted, but no diagnosis of any residual 
disability from the cold injury.

As noted above, in December 1999 a VA Compensation and 
Pension examination of the veteran was conducted.  The 
examining physician specifically examined the veteran's feet, 
but no diagnosis of any residual disability resulting from 
inservice frostbite to the feet was made.  

The preponderance of the evidence is against the veteran's 
claim for service connection for frostbite of the feet.  The 
service medical records clearly show that the veteran was 
treated for reported frostbite and burns of the feet during 
his Army service in November 1987.  However, there is no 
evidence of any residual disability.  Specifically, there is 
no medical evidence of any symptoms related to this cold 
injury during his subsequent period of Coast Guard Service in 
the 1990s.   In fact, the Coast Guard service medical records 
specifically noted the veteran's history of frostbite and 
indicated that there was no residual disability.  In the 1999 
VA examination the veteran's feet were examined and no 
residual frostbite disability was diagnosed.  With no 
evidence of a current frostbite disability, service 
connection must be denied.  See, Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 
(1997);  See also Wamhoff v. Brown, 8 Vet. App. 517, 521 
(1996).

D.  Right Shoulder Disorder

The veteran claims entitlement to service connection for a 
right shoulder disorder.  He alleges that he injured his 
right shoulder during service.  

Review of the veteran's service medical records does not 
reveal any instance where the veteran had any complaints of, 
or treatment for, right shoulder pain.  There is no diagnosis 
in any of the service medical records of any right shoulder 
disorder and the veteran's upper extremities were normal on 
separation examination.  

Post-service private medical records reveal that the veteran 
has a current right shoulder disorder.  A July 2002 private 
medical record reveals that the veteran sustained an injury 
to his shoulder including an acromioclavicular (AC) 
separation in June 2002 which was confirmed by magnetic 
resonance imaging (MRI).  The veteran did not improve with 
conservative treatment and in September 2002 surgery was 
required.  The post-operative diagnosis was "AC joint 
arthritis, partial rotator cuff tear, biceps tendonitis."  

In November 2002 the veteran's private physician submitted a 
letter which stated that the reason for the veteran's 
shoulder "pathology probably started with his AC separation 
that he sustained during his time in the military.  It has 
lead to arthritis in the ac joint, which subsequently has 
left him with shoulder impingement.  His injury to the AC 
joint was service related, and was made worse with his 
civilian employment."  The Board finds this medical opinion 
to lack probative weight.  Clearly the medical opinion was 
based solely on an inaccurate medical history provided by the 
veteran.  The service medical records are completely devoid 
of any evidence that the veteran suffered a right shoulder 
injury during service.  Moreover, the physician indicated in 
a prior document that the veteran's right shoulder disorder 
was the result of a post-service injury in 2002.  

The preponderance of the evidence is against the veteran's 
claim for service connection for a right shoulder disorder.  
The veteran has a current diagnosis of a right shoulder 
disability.  However, there is no competent medical evidence 
showing that the veteran incurred a right shoulder injury 
during service.  The medical opinion linking the veteran's 
current shoulder disability to service lacks probative value.  
Therefore, service connection for a right shoulder disorder 
is denied.  


E.  Bilateral Shin Splints

The veteran claims entitlement to service connection for 
bilateral shin splints.  He claims that he had shin splints 
during service and that he currently has the condition.

A June 1985 service medical record reveals that the veteran 
had complaints of bilateral shin pain.  Evaluation revealed 
bilateral tibial tenderness. The diagnosis was "mild 
bilateral tibial stress fractures."  

In March 2003 a VA examination of the veteran was conducted.  
The veteran reported having shin pain during service which 
was treated with ice compresses and analgesic medication.  He 
indicated that he had intermittent symptoms subsequent to the 
first documented instance in service and that he treated the 
pain in the same way himself.  Physical examination revealed 
tenderness to palpation of both shins.  The diagnosis was 
"shin splints in 1986 with occasional flare-up treated by 
the patient."

The evidence supports a grant of service connection for 
bilateral shin splints.  The service medical records show a 
diagnosis of stress fractures of the tibias, shin splints, 
during service.  The veteran is competent to report that he 
has occasional flare ups of his symptoms of shin pain which 
he treats with ice compresses and over-the-counter medication 
as needed.  The physician who conducted the March 2003 VA 
examination linked the current shin splints and symptoms of 
shin pain to the diagnosis made during service.  As such, 
service connection for bilateral shin splints is granted.  

F.  Left Carpel Tunnel Syndrome

The Board has rephrased this issue to more accurately reflect 
what is represented in the medical evidence of record.  The 
veteran claims entitlement to service connection for 
bilateral hand and arm numbness.  Service connection has been 
previously granted for right carpel tunnel syndrome, thus the 
veteran's complaints of right hand numbness are accounted 
for.  However, the veteran's claim with respect to his left 
hand remains to be resolved.  

Review of the veteran's service medical records reveals that 
the veteran was diagnosed with carpel tunnel syndrome of the 
right wrist in December 1998.  However, service medical 
records dated in February and April 1999 reveal that the 
veteran had complaints of bilateral hand numbness.  The 
veteran's separation examination medial history also includes 
a notation form the examining physician documenting bilateral 
wrist symptoms.  

In December 1999 a VA orthopedic examination of the veteran 
was conducted.  The veteran reported having symptoms of 
bilateral hand numbness and wrist pain during service.  After 
full examination the diagnosis included bilateral carpel 
tunnel syndrome.

The evidence supports a grant of service connection for left 
carpel tunnel syndrome.  A diagnosis of right carpel tunnel 
syndrome was made during service.  However, the service 
medical records clearly document that the veteran had 
complaints of bilateral hand and wrist symptoms which where 
slightly worse on the right side.  Moreover, bilateral wrist 
symptoms were noted by the physician on the veteran's 
separation examination.  The VA Compensation and Pension 
examination diagnosed the veteran with bilateral carpel 
tunnel syndrome.  This examination was only conducted a few 
months after the veteran was separated from service.  It is 
also clear from the medical evidence of record that the 
symptoms noted during service and on separation examination, 
were the same symptoms noted upon a diagnosis of bilateral 
carpel tunnel syndrome on VA examination.  Therefore service 
connection for left carpel tunnel syndrome is granted.  

G.  Service Connection Conclusion

With respect to the veteran's claims for service connection, 
In reaching these decisions the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims in all cases except 
the claims for service connection for carpel tunnel syndrome 
and shin splints, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Disability Evaluation

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, system, or the psyche in self-
support of the individual.  38 C.F.R. § 4.10 (2004).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (2004).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  At the time of an 
initial rating, separate, or staged, ratings can be assigned 
for separate periods of time based on the facts found.  
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  August 27, 1999 to July 21, 2001

The veteran's low back disability was granted a 10 percent 
disability rating under Diagnostic Codes 5003 and 5295, 
effective August 1999.  

Service medical records dated in June 1999 reveal that the 
veteran had complaints of low back pain which he reported 
radiated into his left leg.  He also reported having muscle 
spasm.  Physical examination of the lumbosacral spine 
revealed no tenderness, edema, or muscle spasm.  Heel and toe 
walking elicited pain without radiation, and straight leg 
raise testing also revealed low back pain without radiation 
into the extremities.  The diagnosis was degenerative joint 
disease (arthritis) of L5-S1.  

In December 1999 a VA examination of the veteran was 
conducted.  The veteran reported having low back pain which 
radiated into his left thigh and which he treated with pain 
medication.  Physical examination revealed tenderness of the 
lumbosacral area.  Range of motion testing of the lumbar 
spine was conducted and revealed: forward flexion to 75 
degrees; extension to 30 degrees; left and right lateral 
flexion to 40 degrees, bilaterally; and rotation to 45 
degrees, bilaterally.  No sensory or motor deficits were 
found in the lower extremities.  X-ray examination of the 
lumbar spine was "within normal limits."  The diagnosis was 
lumbar strain.  

Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine. 68 Fed. Reg. 51454- 
51458 (Aug. 27, 2003).  However, the period of time in 
question is prior to this so the prior rating schedule must 
be applied.  38 C.F.R. § 4.71a (2002).

For the period of time from August 27, 1999 to July 21, 2001 
the veteran's service-connected low back disorder is 
evaluated as 10 percent disabling under Diagnostic Codes 5003 
and 5295.  

Diagnostic Code 5003, degenerative arthritis, requires rating 
under limitation of motion of the affected joints, if such 
would result in a compensable disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2002).  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is assigned for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

Limitation of motion of the lumbar spine is rated under 
diagnostic code 5292.  Slight limitation of motion warrants a 
10 percent disability evaluation while moderate limitation of 
motion warrants a 20 percent evaluation.  A 40 percent 
evaluation, the highest assignable under this diagnostic 
code, contemplates severe limitation of motion of the lumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).  The 
Board notes that words such as "mild", "moderate", and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 
(2002).

The Board notes while the service medical records show a 
diagnosis of degenerative joint disease of the lumbar spine, 
the December 1999 VA examination diagnosis was lumbar strain 
and the x-ray evidence obtained did not reveal degenerative 
changes.  As such, rating under Diagnostic Codes 5003-5292 
for arthritis with limitation of motion for this period of 
time is inappropriate.  

Lumbosacral strain is rated under Diagnostic Code 5295.  A 40 
percent rating is assigned for severe lumbosacral strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion; a 20 
percent rating is assigned with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position; a 10 percent rating is assigned for 
characteristic pain on motion; and a 0 percent rating is 
assigned with slight subjective symptoms only. 38 C.F.R. § 
4.71a, Diagnostic Code 5295 (2002).

The preponderance of the evidence is against the assignment 
of a disability evaluation in excess of 10 percent for the 
service-connected low back disorder for the period of time 
from August 27, 1999 to July 21, 2001.  The medical evidence 
of record reveals that the veteran had slight limitation of 
motion of the lumbar spine with pain on motion.  This matches 
the criteria for a 10 percent disability rating under 
diagnostic code 5295.  Although the veteran complained of 
pain radiating into his lower extremities, objective testing 
did not reveal any radiating pain or any muscle spasm.  As 
such, a rating initial evaluation in excess of 10 percent is 
denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  July 22, 2001 to August 4, 2003

An Air Force Reserve medical treatment record dated July 22, 
2001 reveals that the veteran had complaints of chronic back 
pain.  There was objective evidence of lumbar tenderness and 
paraspinous muscle spasm.  A private medical treatment record 
dated January 2002 revealed that the veteran was suffering 
from a symptomatic herniated nucleus pulposus at L5-S1 which 
was confirmed by magnetic resonance imaging (MRI).  Surgical 
treatment was conducted with a microdiscectomy at L5-S1.  

Private medical records reveal that the veteran required 
additional surgery on August 5, 2003 involving diskectomy and 
nerve root decompression at L5-S1.  

The veteran's low back disability is evaluated at a 40 
percent disability evaluation  for the period of time July 
22, 2001, the first objective evidence of muscle spasm and 
disc disease, until August 4, 2003 the day before surgery for 
which a temporary total disability evaluation under 38 C.F.R. 
§ 4.30 was assigned.  

As noted above lumbosacral strain is rated under Diagnostic 
Code 5295 with a 40 percent rating being assigned for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteoarthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).  Review of the evidence of record reveals that the 
veteran's symptoms of his service-connected low back 
disability do not closely match the criteria for a 40 percent 
disability rating under Diagnostic Code 5295.  Rather the 
evidence of record reveals that the veteran's low back 
disability would properly be characterized as intervertebral 
disc syndrome during this period of time.  

During the pendency of this appeal, regulatory changes 
amended the rating criteria for evaluating intervertebral 
disc syndrome.  See 67 Fed. Reg. 54,345-54,349 (2002).  This 
amendment was effective on September 23, 2002.  Id.  
Effective September 26, 2003, VA revised the criteria for 
diagnosing and evaluating the spine.  68 Fed. Reg. 51454-
51458 (2003).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Under this Diagnostic Code, a 60 percent evaluation is 
assigned when there is evidence of pronounced disability with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc and little intermittent relief; and 
a 40 percent evaluation is assigned when there is severe 
disability with recurrent attacks and only intermittent 
relief.  38 C.F.R. §  4.71a, Diagnostic Code 5293 (2002).  

As of September 23, 2002, intervertebral disc syndrome is 
evaluated under 38 C.F.R. Section 4.71a, Diagnostic Code 
5243. Specifically, a 60 percent evaluation may be assigned 
when there is evidence of intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
six weeks during the past twelve months; and a 40 percent 
evaluation is assigned when the incapacitating symptom 
episodes last at least four weeks, but less than six weeks.  
This remained essentially unchanged in the revisions 
effective on September 26, 2003.  In June 2004, a correction 
was published to reinsert material that was inadvertently 
omitted from the initial publication of the 2003 revision. 69 
Fed. Reg. 32449 (2004).

The preponderance of the evidence is against the assignment 
of a disability rating in excess of 40 percent for the 
veteran's service-connected low back disability for the 
period of time from July 22, 2001 to August 4, 2003.  The 
evidence dated in July 2001 and January 2002 clearly reveals 
that the veteran suffered from degenerative disc disease with 
muscle spasm, and pain radiating in to his lower extremities.  
This evidence most nearly approximates the criteria of severe 
intervertebral disc syndrome with recurring attacks with 
intermittent relieve.  38 C.F.R. §  4.71a, Diagnostic Code 
5293 (2002).  Although the evidence reveals that the veteran 
had muscle spasm and required disc surgery during this time, 
there was no diagnosis of sciatic neuropathy or absent ankle 
jerk, and the January 2002 surgery appears to have provided 
some relief to his symptoms.  As such, a disability 
evaluation in excess of 40 percent for the period of time 
from July 22, 2001 to August 4, 2003 is denied.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

C.  DeLuca Considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims held that 38 C.F.R. 
§§ 4.40, 4.45, 4.59 were not subsumed into the diagnostic 
codes under which a veteran's disabilities are rated.  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40.  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40.

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45.  Specifically, 
§ 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45.

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59.

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 10 and 40 percent disability evaluations for his 
service-connected low back disorder.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2004).  This has been accomplished in the 
present case as the veteran is assigned a 10 percent 
disability evaluation for the time from August 27, 1999 to 
July 21, 2001, and a 40 percent disability evaluation for the 
period of time from July 22, 2001 to August 4, 2003.  
Moreover, although the Board is required to consider the 
effect of pain when making a rating determination, which has 
been done in this case, it is important to emphasize that the 
rating schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  


ORDER

Service connection for bruxism is denied.

Service connection for a skin disorder is denied.

Service connection for the residuals of frostbite of the feet 
is denied.

Service connection for a right shoulder disorder is denied.

Service connection for bilateral shin splints is granted.  

Service connection for left carpal tunnel syndrome is 
granted.  

An initial disability evaluation in excess of 10 percent for 
the service-connected low back disorder for the period of 
time from August 27, 1999 to July 21, 2001 is denied.

A disability evaluation in excess of 40 percent for the 
service-connected low back disorder for the period of time 
from July 22, 2001 to August 4, 2003 is denied.  




REMAND

The issue of entitlement to a disability evaluation in excess 
of 20 percent for a service-connected low back disorder for 
the period of time subsequent to October 31, 2003 requires 
remand.  The RO assigned a 20 percent disability rating 
effective in October 2003 for the period after the assignment 
of a temporary total disability evaluation under 38 C.F.R. 
§ 4.30 for back surgery which conducted in August 2003.  

Essentially, there is no medical evidence of record relating 
to the time period that the 20 percent disability rating is 
assigned.  Therefore, a VA examination of the veteran should 
be conducted to ascertain the current level of his service-
connected low back disability.

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).   

The case is remanded to the RO for the following development:

1.  The RO should advise the veteran and 
his representative of the rating criteria 
under which his back disabilities will be 
rated and they should be given an 
opportunity to submit additional evidence 
or argument in support of the claims.  
Any additional development that is 
considered necessary should be undertaken 
and any evidence received should be 
associated with the veteran's claims 
file.  

2.  The veteran must be scheduled for the 
appropriate VA examination(s) to 
determine the nature and severity of his 
service-connected for lumbar spine 
disability, including all orthopedic and 
neurological symptoms found.  The claims 
folder, to include a copy of this Remand, 
must be made available to the examiner 
for review in conjunction with the 
examination.  Any special diagnostic 
studies deemed necessary must be 
performed.  The examiner must describe 
all symptomatology due to the veteran's 
service-connected cervical spine and 
lumbar spine disabilities, to include 
whether there is related neurological 
pathology.  

In reporting the results of range-of-
motion testing, the examiner must 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner must assess 
the extent of any pain.  The examiner 
must also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use found.  The 
examiner must express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups must 
be given.  The existence of any ankylosis 
should also be identified.

The normal ranges of motion of the 
thoracolumbar spine for VA purposes are 0 
to 90 degrees in flexion, 0 to 30 degrees 
in extension, 0 to 30 degrees in left and 
right lateral flexion, and 0 to 30 
degrees in left and right rotation.  See 
Schedule for Rating Disabilities 
effective September 26, 2003, Plate V, 
Range of Motion of Cervical and 
Thoracolumbar Spine.  38 C.F.R. § 4.71a 
(2004).  

The examiner must identify the presence 
or absence of muscle spasm on extreme 
forward bending, loss of lateral spine 
motion in a standing position, listing of 
the whole spine to the opposite side, 
positive Goldthwaite's sign, marked 
limitation of forward bending, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint spaces.

If intervertebral disc syndrome is 
identified as part of the service-
connected back disabilities, the examiner 
must note the total duration of any 
incapacitating episodes of that 
disability.  An incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  

The examiner must also provide an opinion 
concerning the impact of the veteran's 
service-connected back disability on his 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.

3.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2004).  In the event 
that the veteran does not report for the 
aforementioned examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address.  It 
should also be indicated whether any 
notice that was sent was returned as 
undeliverable.

4.  Subsequent thereto, the RO must 
review the veteran's claim for an 
increased rating.  If any benefit sought 
is not granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond.  The supplemental statement of 
the case should also provide citation to 
the amendments to the pertinent spine 
regulations.  Thereafter, the record 
should be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                     
______________________________________________
	F. JUDGE FLOWERS 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


